Case: 20-50588     Document: 00515696269         Page: 1     Date Filed: 01/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 6, 2021
                                  No. 20-50588
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Spencer Duran Riley, also known as Duran Spencer Riley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:03-CR-38-5


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          In 2003, Spencer Duran Riley pleaded guilty to conspiring to
   distribute in excess of 50 grams of crack cocaine base and was sentenced to
   serve 324 months in prison and five years on supervised release. Riley later
   moved for a sentence reduction under the First Step Act of 2018, Pub. L. No.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50588      Document: 00515696269          Page: 2    Date Filed: 01/06/2021




                                    No. 20-50588


   115-391, § 404, 132 Stat. 5194, which makes retroactive certain sentencing
   reductions of the Fair Sentencing Act of 2010. The district court denied the
   motion, and, within 14 days, which was the period for filing his notice of
   appeal, Riley filed both a motion for reconsideration and a notice of appeal.
   See Fed. R. App. P. 4(b)(1)(A)(i); see also United States v. Hegwood, 934
   F.3d 414, 418 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019); United States v.
   Alvarez, 210 F.3d 309, 310 (5th Cir. 2000).
          The Federal Public Defender representing Riley on appeal has moved
   to withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Riley has responded pro se. Before we may turn to the merits of the appeal,
   however, we must examine the basis of our jurisdiction. See Mosley v. Cozby,
   813 F.2d 659, 660 (5th Cir. 1987).
          A motion to reconsider an order that is filed within the period for
   appealing that order, as Riley’s was, “render[s] the original judgment
   nonfinal for purposes of appeal for as long as the [motion] is pending.”
   United States v. Dieter, 429 U.S. 6, 8 (1976) (per curiam); see United States v.
   Healy, 376 U.S. 75, 78-79 (1964). Under Rule 4(b)(3), the time for filing a
   notice of appeal is postponed by the filing of certain post-judgment motions.
   Although not listed among the motions in Rule 4(b)(3)(A), a timely motion
   for reconsideration, as was filed in the instant case, postpones the time for
   filing a notice of appeal until the motion is adjudicated. See FED. R. APP.
   P. 4(b); United States v. Brewer, 60 F.3d 1142, 1143–44 (5th Cir. 1995).
   Riley’s notice of appeal is thus ineffective to appeal the order denying relief
   under the First Step Act until the district court rules on the pending motion
   for reconsideration. See FED. R. APP. P. 4(b)(3)(B)(i); Burt v. Ware, 14
   F.3d 256, 260 (5th Cir. 1994) (interpreting FED. R. APP. P. 4(a)(4)).




                                          2
Case: 20-50588      Document: 00515696269          Page: 3    Date Filed: 01/06/2021




                                    No. 20-50588


          Under 28 U.S.C. §§ 1291 and 1292, our jurisdiction extends only to
   appeals from final decisions, certain specific types of interlocutory decisions,
   and other orders that are properly certified for appeal by the district court.
   See United States v. Powell, 468 F.3d 862, 863 (5th Cir. 2006). Because “a
   motion for reconsideration in a criminal case filed within the original period
   in which an appeal is permitted renders the original judgment nonfinal for
   purposes of appeal for as long as the petition is pending,” Riley’s filing of an
   notice of appeal before the district court has resolved the pending motion for
   reconsideration violates the statutory requirement of a final order, thereby
   creating a jurisdictional bar to appellate review. United States v. Greenwood,
   974 F.2d 1449, 1466 (5th Cir. 1992) (internal quotation marks, brackets, and
   citation omitted); see § 1291.
          Because the district court has not ruled on Riley’s motion for
   reconsideration, this case is REMANDED for the limited purpose of ruling
   on that motion. The district court is directed to rule on the motion for
   reconsideration “as expeditiously as possible, consistent with a just and fair
   disposition thereof.” See Burt, 14 F.3d at 261. The motion to withdraw is
   CARRIED with the case.




                                          3